IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


JOSEPH JAY,                                :   No. 354 WAL 2019
                                           :
                   Petitioner              :
                                           :   Petition for Allowance of Appeal
                                           :   from the Order of the
             v.                            :   Commonwealth Court
                                           :
                                           :
PENNSYLVANIA BOARD OF PROBATION            :
AND PAROLE,                                :
                                           :
                   Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 3rd day of March, 2020, the Petition for Allowance of Appeal is

DENIED.